Order, Family Court, New York County (Leah Marks, J.), entered on or about May 24, 1995, which granted respondent mother custody of and petitioner father visitation rights with the parties’ child, unanimously affirmed, without costs. The appeal from the order entered on or about November 1, 1995, which set forth a visitation schedule, unanimously dismissed, without costs, as abandoned.
Family Court appropriately stated the ultimate fact it deemed essential to its determination of custody (see, Matter of Jose L. I., 46 NY2d 1024), which is supported by the record, namely, that most of the father’s parental responsibilities were discharged by his mother and sister during the time the child was in his custody. We agree with Family Court that such circumstance makes it in the child’s best interests that the mother have custody (see, Friederwitzer v Friederwitzer, 55 NY2d 89, 95). Concur—Murphy, P. J., Sullivan, Rosenberger, Williams and Andrias, JJ.